Appeal from an award for disability. Claimant was employed as a mechanic in connection with the operation and maintenance of automatic electric chairs. On August 26, 1939, he lifted one of such chairs in connection with his work. The chair weighed two hundred pounds. Claimant felt a pain and subsequently developed symptoms of heart trouble. There is medical testimony to the effect that because of overstrain there was a temporary change in the circulation of claimant’s coronary arteries which resulted in a coronary occlusion. It may be inferred from the testimony that the strain in question was unusual, and not customary in connection with claimant’s usual duties. Appellants complain of lack of notice but there is evidence which shows actual notice and knowledge on the part of the employer. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.